DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Esdaile et al. (US 9,634,987 B2) in view of Samuel Raj (US 2015/0373688 A1).

Regarding claim 1 and 15, Esdaile discloses a method for redirecting a user (150) to a captive portal (144), the method comprising: trapping, by network device hardware (142A), an incoming frame originating from a host (150), wherein the incoming frame comprises a layer 2 (L2) header and a payload, wherein the payload specifies information associated with an external server (162), (col. 3, line 13-col. 4, line 18; col. 5, lines 11-35, explaining network device receives packet comprising MAC header and payload, and forward to web server); extracting, by an L2 forwarder, the L2 header, an L3 header, and the payload from the incoming frame (col. 2,lines 37-50; col. 4,lines 37-60; col. 7, lines 18-32; col. 5,line 60-col. 6, line 7; and so on, illustrating extracting MAC including the IP and the payload); forwarding, after the extracting, the L3 header and the payload towards a redirection server executing on the network device, wherein the redirection server is configured to generate a redirection response based on the payload (col. 6, lines 43-53; col. 5, lines 30-46; col. 5, line 60-col. 6, line 31; col. 7, lines 18-48; col. 3, lines 13-51; and etc., describing the redirecting the extracted to generate a redirection response); encapsulating the redirection response to obtain an L3 response packet (col. 4, lines 46-60; col. 5, lines 36-46; col. 6, lines 8-31; col. 7, lines 18-48; and so on, obtaining and IP response in the second message response); encapsulating the L3 response packet using information from the L2 header to obtain an output frame, wherein the L3 response packet comprises a second L3 header, wherein prior to encapsulating the L3 response packet the L3 header specifies an external server Internet Protocol (IP) address as a source IP address and a host IP as the destination IP address payload (col. 6, lines 43-53; col. 5, lines 30-46; col. 5, line 60-col. 6, line 31; col. 7, lines 18-48; col. 3, lines 13-51; and etc., illustrating the second message response including the MAC and IP host or client device and web server addresses, and outputting the second response message); and transmitting the output frame towards the host (col. 5,lines 36-49; col. 6, lines 8-31; col. 6, lines 43-53; col. 7, lines 18-48; and so on, explaining the transmission or forwarding of the second response message to the client device).
Esdaile doesn’t disclose wherein the user of the host has not been authenticated by the captive portal at a time when the incoming frame is trapped.
Samuel Raj teaches wherein the user of the host has not been authenticated by the captive portal at a time when the incoming frame is trapped (paragraph [0035]-[0036]; [0031]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the user of the host has not been authenticated by the captive portal at a time when the incoming frame is trapped as taught by Samuel Raj into Esdaile in order to improve resource utilization.
Regarding claim 12, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claim is a mere reformulation of claim 1 in order to define the corresponding a network device, and the rejection to claim 1 is applied hereto.
Regarding claim 2 and 13, Esdaile further discloses comprising: after the extracting the L2 header from the incoming frame, storing the L2 header in an L2 forwarder cache (col. 3, lines 13-30; col. 3, line 59-col. 4, line 3; col. 5, lines 30-35).
Regarding claim 3 and 16, , as applied above, Esdaile discloses the method further comprises: storing the L2 header in an L2 forwarder cache, wherein the L2 header is extracted from the tagged incoming frame. However, Esdaile doesn’t disclose tagging the incoming frame with a virtual local area network (VLAN) tag to obtain an tagged incoming frame; the L2 header comprises the VLAN tag.
Samuel Raj teaches tagging the incoming frame with a virtual local area network (VLAN) tag to obtain an tagged incoming frame; the L2 header comprises the VLAN tag (paragraph [0014]; [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use tagging the incoming frame with a virtual local area network (VLAN) tag to obtain an tagged incoming frame; the L2 header comprises the VLAN tag as taught by Samuel Raj into Esdaile in order to improve security and efficiency of communication.
Regarding claim 4 and 18, Esdaile discloses host. However, Esdaile doesn’t disclose wherein the VLAN tag corresponds to a VLAN in which the host is operating.
Samuel Raj teaches wherein the VLAN tag corresponds to a VLAN in which the host is operating (paragraph [0014]; [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the VLAN tag corresponds to a VLAN in which the host is operating as taught by Samuel Raj into Esdaile in order to improve security and efficiency of communication.
Regarding claim 5,  Esdaile discloses wherein the host. However, Esdaile doesn’t disclose the host is pre-authenticated by an authentication server prior to the host issuing the incoming frame to the network device.
Samuel Raj teaches the host is pre-authenticated by an authentication server prior to the host issuing the incoming frame to the network device (paragraph [0021]-[0025]; [0029]-[0032]; [0035]-[0041]; [0044]-[0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the host is pre-authenticated by an authentication server prior to the host issuing the incoming frame to the network device as taught by Samuel Raj into Esdaile in order to improve resource utilization.
Regarding claim 11,  wherein the payload specifies a uniform resource locator (URL) for the external server and wherein the redirection response specifies a URL for the captive portal (col. 3, lines 31-41; col. 4, lines 46-60; col. 5, lines 36-46; col. 6, lines 8-31; col. 6, line 54-col. 7, line 8; and etc.).
Regarding claim 14 and 17, Esdaile discloses wherein encapsulating the L3 response packet using information from the L2 header to obtain the output frame comprising obtaining the L2 header stored in the L2 forwarder cache (col. 6, lines 43-53; col. 5, lines 30-46; col. 5, line 60-col. 6, line 31; col. 7, lines 18-48; col. 3, lines 13-51; col. 3, lines 13-30; col. 3, line 59-col. 4, line 3; and etc.).
Claims 6-7, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Esdaile in view of Samuel Raj, and further in view of Gilson (US 10,439,862 B2).
Regarding claim 6, Esdaile discloses wherein forwarding the L3 header and the payload towards the redirection server comprises: forwarding the L3 header and the payload (figs. 1, 4-6; col. 6, line 54-col. 7, line 8; col. 3, lines 31-41).
Esdaile doesn’t disclose the forwarding is to an L3-L4 processing module via an internal interface.
Gilson teaches the forwarding is to an L3-L4 processing module via an internal interface (fig. 2; col. 6, lines 13-62; col. 8, lines 22-67; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the forwarding is to an L3-L4 processing module via an internal interface as taught by Gilson into Esdaile in order to reduce interference and congestion.
Regarding claim 7 and 19-20, as applied above, the modified communication of Esdaile discloses interface and the L2 forwarder (figs. 1, 4-6; col. 6, line 54-col. 7, line 8; col. 3, lines 31-41).
The modified communication of Esdaile doesn’t disclose wherein the internal interface is a TUN interface and operatively connects the L2 forwarder to the L3-L4 processing module.
Gilson teaches wherein the internal interface is a TUN interface and operatively connects the L2 forwarder to the L3-L4 processing module (fig. 2; col. 13, lines 5-26; col. 15, lines 14-29; col. 6, lines 13-62; col. 8, lines 22-67; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the forwarding is to an L3-L4 processing module via an internal interface as taught by Gilson into the modified communication of Esdaile in order to reduce interference and congestion.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Esdaile in view of Samuel Raj and Gilson, and further in view of Das et al. (US 7,706,367 B2).
Regarding claim 8, the modified communication of Esdaile discloses wherein the L3-L4 processing module forwards the L3 header and the payload to the redirection server.
The modified communication of Esdaile doesn’t disclose the forwarding to the redirection server using a transparent proxy.
Das teaches the forwarding to the redirection server using a transparent proxy (col. 6, lines 3-41; col. 9, lines 21-46; col. 2, lines 48-67; and so on).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the forwarding to the redirection server using a transparent proxy as taught by Das into the modified communication of Esdaile in order to increase security of the communication.
Regarding claim 9, as applied above, the modified communication of Esdaile discloses wherein the L3-L4 processing module, and the redirection server generating the redirection response. The modified communication of Esdaile doesn’t disclose modifying the L3 header to obtain modified L3 header, wherein the modified L3 header specifies a private IP address as a destination IP address in the modified L3 header, wherein the modified L3 header is generated prior to the redirection server generating the redirection response.
Das teaches modifying the L3 header to obtain modified L3 header, wherein the modified L3 header specifies a private IP address as a destination IP address in the modified L3 header, wherein the modified L3 header is generated prior to the redirection server generating the redirection response (col. 6, lines 26-41; col. 8, lines 15-27; col. 9, lines 21-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use modifying the L3 header to obtain modified L3 header, wherein the modified L3 header specifies a private IP address as a destination IP address in the modified L3 header, wherein the modified L3 header is generated prior to the redirection server generating the redirection response as taught by Das into the modified communication of Esdaile in order to increase security of the communication and to reduce overloading.
Regarding claim 10, Esdaile discloses wherein the private IP address is a loopback IP address (col. 6, lines 43-53; col. 5, lines 30-46; col. 5, line 60-col. 6, line 31; col. 7, lines 18-48; col. 3, lines 13-51; and etc.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461